Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "first fastening means" and "second fastening means" in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 3 and 6 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Csik et al., US 2009/0103997.
	Regarding Claim 1, Csik et al. disclose a fastening assembly comprising: a fastening plate 102 including a second plate 108 with a front face and a rear face and pierced with a second hole 168 [configured to be aligned with a first hole (opening in a panel substrate 114) in a substrate (114) including a rear face, in which the front face of the fastening plate is configured to be fastened to the rear face of the substrate], and a nut holder 104 including a third plate 176 with a front face and a rear face and pierced with a third hole (within a barrel 178) aligned with the second hole (168) and a nut 106 fastened to the third plate (176) on the side of the rear face and coaxial with the third hole (see figure 14), in which the front face of the nut holder (104) is fastened to the rear face of the fastening plate (102), wherein the fastening plate (102) includes first fastening means 164, 166 that engage with second fastening means 178 of the nut holder (104) to removably fasten the nut holder (104) to the fastening plate (102), wherein the first fastening means are formed as two spurs 164, 166 that pass through the third plate (176) and are wedged behind a rear face of the nut holder (104) and wherein the second fastening means (178) are formed as windows (when combined with the plate 102) that pass through the third plate (176) to enable passage of the two spurs (164, 166).
 Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the fastening assembly, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the apparatus for securing a fastener disclosed by Csik et al. (US 2009/0103997), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Csik et al. disclose the fastening assembly according to claim 1, wherein on the side of the front face, the second plate (108) has a recess 116 [that is configured to be open towards the rear face of the substrate and for being filled with glue].
Regarding Claim 3, Csik et al. disclose the fastening assembly according to claim 2, wherein the recess (116) includes an opening 150 that communicates with the outside.
Regarding Claim 6, Csik et al. disclose a structure 114 including: a substrate 112 including a rear face and a first hole (opening), and a fastening assembly according to claim 1, wherein the second hole (168) is aligned with the first hole, and wherein the front face of the fastening plate (102) is fastened to the rear face of the substrate (112).
Regarding Claim 7, Csik et al. disclose the structure according to claim 6, wherein on the side of the front face, the second plate (108) has a recess 116 that is open towards the rear face of the substrate and is filled with glue (other bonding elements; paragraph [0087]).
Regarding Claim 8, Csik et al. disclose the structure according to claim 7, wherein the recess (116) includes an opening 150 that communicates with the outside.
Allowable Subject Matter
Claims 4, 5, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/           Primary Examiner, Art Unit 3677